Election/Restrictions
Claims 2-4, 6-11, 16 and 18 are allowable. Claim 17, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions, as set forth in the Office action mailed on 23 March 2021, is hereby withdrawn and claim 17 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment which places this application in condition for allowance. Applicant authorized an extension of time on page 13 of the response mailed 21 January 2022 with authorization to charge Deposit Account No. 12-1099. 
Authorization for this examiner’s amendment was given in an interview with Alfred Dassler on 16 February 2022.

The application has been amended as follows: 

Claim 1 (cancelled).

Claim 2 (currently amended):  The tensioning apparatus according to claim [[1]] 18, 
     
     wherein said rotational element is connected to said coupling, the tensioning apparatus is set up to transmit the force indirectly via said dynamically acting element to said coupling, with a result that said rotational element is rotated.

Claim 3 (currently amended):  The tensioning apparatus according to claim [[1]] 18, wherein said dynamically acting element bends and/or twists when indirectly transmitting the force exerted by a user.

Claim 4 (currently amended):  The tensioning apparatus according to claim [[1]] 18, wherein a degree of bend and/or twist of said dynamically acting element depends on a force acting on the dynamically acting element. 

Claim 5 (cancelled) 

Claim 6 (original):  The tensioning apparatus according to claim 4, further comprising a locking mechanism [[is]] set up to lock the tensioning apparatus in a case of a predefined bend and/or twist of said dynamically acting element.

Claim 7 (currently amended):  The tensioning apparatus according to claim [[1]] 6, wherein the tensioning apparatus is configured to allow the indirect transmission of the force exerted by a user via the dynamically acting elements until the tensioning apparatus is locked by the locking mechanism. 

Claim 8 (currently amended):  The tensioning apparatus according to claim [[1]] 6, wherein said locking mechanism for locking the tensioning apparatus has a locking step which is set up for blocking the tensioning apparatus in an interlocking manner.

Claim 9 (currently amended):  The tensioning apparatus according to claim 18, wherein said tensioning lever 

Claim 10 (currently amended):  The tensioning apparatus according to claim [[1]] 6, wherein said locking mechanism for locking the tensioning apparatus has two locking steps, and 

18, wherein said dynamically acting element is a spring rod.

Claims 12-15 (cancelled)  

Claim 16 (currently amended):  The tensioning apparatus according to claim [[1]] 18, wherein the tensioning apparatus is set up to transmit the force indirectly via said dynamically acting element to said coupling, with a result that the strap is tensioned.

Claim 17 (withdrawn-currently amended):  A method of using a tensioning apparatus, which comprises the steps of:
     providing a tensioning apparatus according to claim [[1]] 18;
     inserting a strap into the tensioning apparatus in such a way that the strap bears at least against a rotational element of the tensioning apparatus; and
     transmitting a force indirectly via the dynamically acting element to a coupling of the tensioning apparatus, with a result that the rotational element which is connected to a coupling is rotated, the strap being tensioned in a case of a rotational movement of the rotational element.

Claim 18 (currently amended):  A tensioning apparatus for straps, in particular for belts, comprising:
a rotational element configured for winding up a strap;
a clasp configured for carrying said rotational element;
a tensioning lever configured for rotating said rotational element relative to said clasp;

a dynamically acting element configured to transmit a force from said tensioning lever to said coupling in a first operating mode of said tensioning apparatus, wherein in the first operating mode, user-generated force for tensioning a belt is transmitted only by the dynamically acting element; and
said tensioning lever including at least one driving pawl configured for transmitting the force from said tensioning lever to said coupling in a second operating mode of said tensioning apparatus, wherein in the second operating mode, user-generated force for tensioning the belt is transmitted only by the pawl.
Claim 19 (cancelled).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose a tensioning apparatus for straps, in particular for belts wherein in a first operating mode, user-generated force for tensioning the belt is transmitted only by a dynamically acting element and in a second operating mode, user-generated force for tensioning the belt is transmitted only by the pawl.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677